BELCHER, Judge.
OPINION
ON APPELLANT’S MOTION FOR REHEARING
In his motion for rehearing the appellant contends that the trial court erroneously allowed the state to prove by hearsay testimony that the defendant’s second conviction was for an offense occurring after his first felony conviction became final.
The enhancement portion of the indictment alleged that the appellant was convicted on June 12, 1964 for burglary and on February 10, 1967 for passing a forged instrument.
Officer Lauderdale testified that he arrested the appellant on January 16, 1967 *638for passing a forged instrument on that date, that the check in question reflected the date of January 16, 1967; and that the appellant was subsequently indicted and convicted for that offense in Cause No. C-67-556-JK. According to the judgment and sentence in said cause which are in the record, the appellant entered a plea of guilty on February 10, 1967, to the offense of passing a forged instrument, and sentence was pronounced that day. The appellant testified on cross-examination that he was convicted on June 12, 1964 for burglary and on February 10, 1967 for passing a forged instrument in Cause No. C-67-556-JK. The evidence was sufficient for the jury to find that the defendant’s second conviction was for an offense committed after his first felony conviction became final.
The appellant’s motion for rehearing is overruled.
MORRISON, J., not participating.